Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150642                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  JAMES H. DILUIGI and KRISTA J. DILUIGI,                                                            Richard H. Bernstein,
             Plaintiffs-Appellees,                                                                                   Justices

  v                                                                SC: 150642
                                                                   COA: 310886
                                                                   St Clair CC: 11-000815-CH
  RBS CITIZENS N.A., f/k/a CHARTER ONE
  BANK, N.A. and FREDDIE MAC,
             Defendants-Appellants,
  and
  CCO MORTGAGE,
          Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 9, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The Court of Appeals erred in holding that a genuine issue of material fact existed
  regarding notice. To the extent that the Court of Appeals rested its holding on the
  proposition that MCL 600.3204(4)(a), as amended by 2009 PA 29, requires a borrower to
  receive actual notice of his or her right to seek a home loan modification, see MCL
  600.3205a to MCL 600.3205d [repealed by 2012 PA 521], the Court of Appeals is
  mistaken. As Judge Riordan’s dissenting opinion correctly observes, MCL 600.3205a(3)
  simply requires that notice be given “by regular first-class mail and by certified mail,
  return receipt requested, with delivery restricted to the borrower, both sent to the
  borrower’s last known address.” Because it is undisputed that defendants complied with
  the statutory requirements by providing plaintiffs with both forms of mailed notice,
  summary disposition in favor of defendants was proper. For these reasons, we
  REINSTATE the May 31, 2012 judgment of the St. Clair Circuit Court that granted the
  defendants’ motion for summary disposition.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 12, 2015
           t0609
                                                                              Clerk